         Case 1:20-cv-07714-NRB Document 11 Filed 10/27/20 Page 1 of 2




                           UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF NEW YORK

KAREN ZIELINKSI, on behalf of himself
and all others similarly situated,

       Plaintiff,
V.
                                                     Civil Action No. 20-cv-07714
BLACKBAUD, INC.,


       Defendant.
----------------

        ORDER TO STAY THE MATTER AND EXTEND THE DEADLINE FOR
            BLACKBAUD, INC. TO ANSWER, MOVE OR OTHERWISE
                      RESPOND TO THE COMPLAINT

       WHEREAS, Defendant Blackbaud has asked this Court to enter an Order staying

proceedings in this matter pending the entry of an Order by the Judicial Panel on Multidistrict

Litigation (JPML) on the Motion to Transfer pursuant to U.S.C. § 1407 (the "Transfer Motion"),

which seeks to consolidate this action with other putative class actions for coordinated and

consolidated pretrial proceedings as part of a Multidistrict Litigation, see In re: Blackbaud, Inc.,

Customer Data Security Breach Litigation (MDL 2972);

       WHEREAS, Blackbaud also requests that the Court extend the deadline for it to answer,

move or otherwise respond to the Complaint from November 23, 2020 to a date that is thirty (30)

days from the date that the JPML rules on the Transfer Motion;

       WHEREAS, Blackbaud and Plaintiff Karen Zielinski (the "Parties") agree that the stay

and extension of time requested will enable the JPML to rule on the pending Transfer Motion

and avoid the risk of having the Parties engage in duplicative discovery, motion practice, court

conferences and the creation of schedules;




                                                 1
         Case 1:20-cv-07714-NRB Document 11 Filed 10/27/20 Page 2 of 2




       WHEREAS, the Plaintiff does not oppose Blackbaud's request for the stay and extension

of time as provided for herein;

       WHEREAS, the Plaintiff is unable to demonstrate potential prejudice if the stay and

extension of time are granted, and Blackbaud will suffer hardship and inequity if it is required to

engage in motion practice, discovery and court scheduling while the JPML is considering the

unopposed Transfer Motion; and

       WHEREAS, judicial resources will be preserved if the Court is not required to rule on

motions and implement a case management order that may be rendered moot if the Transfer

Motion is granted;

       NOW THEREFORE it is on the 27th day of October 2020, HEREBY ORDERED AS

FOLLOWS:

               1.     Blackbaud's deadline to answer, move, or otherwise respond to the

Complaint in this matter is hereby extended from November 23, 2020 to a date that is thirty (30)

days from the date that the JPML enters its Order resolving the Transfer Motion;

               2.      This matter is hereby stayed until such time as the JPML resolves the

Transfer Motion.

                                             SO ORDERED.




                                             Honorable Naomi Reice Buchwald
                                             United States District Judge

Dated: New York, New York
       October 27, 2020




                                                2
